UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: October 22, 2007 (Date of earliest event reported) Frontier Financial Corporation (Exact name of registrant as specified in its Charter) Washington000-1554091-1223535 (State or other jurisdiction(Commission(IRS employer of incorporation)File Number)identification No.) 332 SW Everett Mall Way, Everett, Washington98204 (Address of principal executive offices)(Zip Code) (425) 514-0700 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On October 22, 2007, the Corporation released earnings information for the third quarter of 2007. Please see attached press release. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1Press Release of Frontier Financial Corporation dated October 22, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Frontier Financial Corporation (Registrant) Dated:October 22, 2007 By: /s/ John J. Dickson John J. Dickson President & CEO
